Motion Granted; Order filed November 6, 2014




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00386-CR
                                   ____________

                         RODNEY ROCHELL, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                      On Appeal from the 176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1383622

                                     ORDER

      On July 30, 2014, Carol Castillo, the substitute court reporter for the 176th
District Court, filed the reporter’s record in this case. On the same day this court
notified Ms. Castillo that the record was incomplete. The exhibits volume does not
contain the exhibits admitted at trial. No supplemental reporter’s record was
subsequently filed.

      On November 3, 2014, appellant filed a motion to extend time to file his
brief in which he alleged that he cannot complete his brief with an incomplete
record. Appellant’s motion is granted. Accordingly, we issue the following order:

      We order Carol Castillo, the court reporter, to file a supplemental reporter’s
record in this appeal on or before December 8, 2014. Appellant’s brief is due
seven days after the supplemental reporter’s record is filed.

                                       PER CURIAM